DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

      Claims Status

2.	The response filed on 06/24/2022 has been entered and made of record.
3.	Claims 1 and 10  have been amended.
4.	Claims 1-18 are currently pending.

Response to Arguments
5.	The applicant's arguments filed on 06/24/2022 regarding claims 1-18 have been fully considered but they are not persuasive. The rejection has been revised and set forth below according to the amended claims. Although a new ground of cited paragraphs has been used to address the limitations that have been amended to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited reference, Halcrow will continue to be used to meet newly amended limitation.
Regarding claims 1 and 10, applicant argued that Halcrow does not disclose “displaying a map comprising a set of network access point indicators, wherein each of the network access point indicators is displayed at a location on the map relative to a first location, and wherein the first location corresponds to a location of a particular mobile device to be connected and each of the network access point indicators reflects an indication of the quality of connection from the first location and associated with a corresponding one of the set of network access points, and wherein displaying the indication of the quality of connection comprises displaying a flag associated with the quality of connection of each of the set of network access points”. (Applicant, page 7-9, Remarks Made in an Amendment dated 06/24/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Halcrow discloses:
“Turning to FIG. 5A, and beginning at block 502 which depicts the Provider prompting users to sign up to be mappers” (paragraph 55). 
“In one embodiment, the user's device would then report this information in real-time via Internet/wireless connectivity to Provider 140, which receives this information/data along with the associated GPS coordinates as a HOT, as indicated at block 510. Provider 140 maintains a hotspot lookup/locating database (HLD) that correlates GPS coordinates with WIFI hotspots via the process illustrated by FIG. 3A, which is described below. As shown at block 512, Provider 140 gives the advertised incentive to the user once the information is received from the user's mapping device. Finally, as indicated at block 514, Provider 140 then presents geographic location data and associated performance metrics of hotspots within geographic locations to requesting users via the process depicted by FIGS. 4A and 6B, which are described” (paragraph[0057]).
“The Provider receives from specially programmed mobile devices hotspot operability/availability transmissions (HOTs), which each include an identification of a currently operating and available hotspot as well as operating parameters/performance metrics of the hotspot. The Provider concurrently receives from the mobile device a current GPS (global positional signal) coordinate of the device transmitting the HOT. The Provider then associates the hotspot (or HOT) with the received GPS coordinate, and the Provider stores the HOT and associated GPS coordinate as an entry within a hotspot locator database (HLD) that comprises multiple entries of HOTs and their associated GPS coordinates” (paragraph 34). 
“As utilized herein, the performance metrics refer to the bandwidth; availability (time of day, for example); minimum, maximum, and average latency, range from access point; wireless signal attenuation characteristics; and other similar type parameters that define the quality, strength, and usability of a hotspot” (paragraph 63). 
“When the Provider later receives a request from a user searching for hotpots within a particular geographic location, the Provider converts the received address (geographic location) into its GPS coordinate and determines which acceptable entries of the multiple entries have a GPS coordinate (and therefore geographic location) within a given range of the particular GPS coordinate (geographic location) received from the requesting user. The Provider then provides an output of the acceptable entries to the user. In addition to the street address, the presented information may include distance from the user's current location, driving/walking directions, and/or a map of the location and performance metrics, such as such as quality of service (QoS) and connection speeds. These metrics are detected from actual connection of a mapping device to the local WIFI-hotspot to retrieve hotspot connection data. In one embodiment, the user is able to specify within the request certain preferences for performance metrics and location criteria desired for the hotspot the user wishes to locate. The Provider may then return only hotspots in the geographic location that satisfies these metrics and criteria” (paragraph 35). 
“The process begins at block 402 and proceeds to block 404 at which the user opens website 620 of Provider 140. Once website 620 opens, the user enters location criteria into address fields 630, which may include any combination of the street address and/or city, state, and zipcode of the location in which the user desires to find a hotspot, as shown at block 406. Also, in range field 633, the user may enter a range (distance) within which the user desires to locate the hotspot. For example, the user may desire to find the list of hotspots within a particular radius (e.g., three (3) miles) from the user-entered address in address field 630. Additionally, the user may also input a specific WIFI provider and/or type of plan (free, pay-per-use, subscription) desired in provider plan fields 635. Finally, the user may enter specific filters on performance metrics such as supported bandwidth, upload/download speeds, and others, in performance/connection field 637” (paragraph 71). 
“When Provider 140 receives the user selection of search button 645, Provider 140 retrieves the location/address entry and converts the address into a GPS coordinate at block 407. Then, as provided at block 408, Provider 140 utilizes the resulting GPS coordinate along with the other parameters entered by the user (i.e., preferences) to locate matching hotspot(s) within the HLD. In the illustrative embodiment, the query is parameterized according to certain user preferences (633, 635, 637). For example, the user may be willing to use a pay/subscription service, such as T-Mobile, if it means that the user will have to drive less distance or if the connection will be more reliable. Notably, if the user entered preferences, including additional search parameters or performance metrics, Provider 140 also screens those hotspots in the range of available hotspots to determine which ones satisfy the user's preferences (i.e., which identified hotspots have or exhibit the particular parameters/metrics requested)” (paragraph 72). 
“An exemplary output of a located hotspot is illustrated by FIG. 6B, which depicts browser 600 with a different user interface of website 620. The illustrative output includes hotspot name and address 660, a street map 655 plotting the direction from current user location, and driving (or walking) directions 670. Notably, the output also includes performance metrics 675 of the provided hotspot(s), such as speed of connection, type/availability of service, and others. Those skilled in the art appreciate that any number of metrics (available within the database HLD) may be provided within the output and that the particular metrics illustrated are for example only and not meant to imply any limitations on the invention” (paragraph 75). 
“In the illustrative embodiment, a topographical view (street map) 655 of available hotspots surrounding the user entered address may also be generated. In the topographical view of a region, the hotspots can then be represented according to their overall quality, perhaps through color coding or other methods by which such information is displayed. Hotspots may also be displayed with a hidden text output of the QoS data, which is revealed when the user moves the cursor over the area” (paragraph 76). 
Accordingly (based on the above disclosures), Halcrow discloses that:
(1) the provider receives the report from the user’s device and maintains a hotspot lookup/locating database (HLD) that correlates GPS coordinates with WIFI hotspots. The provider receives a request from a user searching for hotpots within a particular geographic location;
(2) the user inputs a first location (for example: the street address and/or City, State, and zipcode of a coffee shop), a range (distance) within which the user desire to locate the hotspot, and quality of connection (supported bandwidth, upload/download speeds, success rate);
(3) the provider retrieves the location/address entry and converts the address into GPS coordinate;
(4) based on the reports about the quality of connection to the hotspot from the previous users, the provider screens the hotspot lookup/locating database (HLD) for the available hotspots in the range of the specific location to determine which ones satisfy the user’s preference of quality of connection; and
(5) the provider provides an output (a map) comprising a set of hotspots displaying distance and overall quality with respect to the specific location of the user. The hotspots can be represented according to their overall quality through color coding. Hotspots may also be displayed with a hidden test output of the QoS data which is revealed when the user moves the cursor over the area.
Undeniably, Halcrow teaches “displaying a map comprising a set of network access point indicators, wherein each of the network access point indicators is displayed at a location on the map relative to a first location, and wherein the first location corresponds to a location of a particular mobile device to be connected and each of the network access point indicators reflects an indication of the quality of connection from the first location and associated with a corresponding one of the set of network access points, and wherein displaying the indication of the quality of connection comprises displaying a flag associated with the quality of connection of each of the set of network access points”.
As the purpose of an explanation of the art individually (as a purpose of documentary evidence in support), please see the following additional clarification; however, please note that the following document is not a part of the rejection related to independent claims, this is for comparison and clarification/supporting purposes only and should not be interpreted by the applicant as adding the document the applicant did not specify in the remarks/arguments as this is not the examiner’s intention.
In addition to Halcrow, cited prior art- Hussa (US 2004/0156372 A1), hereinafter “Hussa” also discloses: 
“When the location has been determined, a set of access points is selected, the set including the most suitable access points, given the location of the terminal and the selection criteria (step 202). During the selection process, a key figure is calculated for at least some of the access points, the key figure indicating the rank order of the said access points” (Fig. 2, paragraph[0029]). 
“However, the key figure may also be calculated based on several attributes related to the access point, such as the distance from the terminal and the current load of the access point” (Fig. 2, paragraph[0030]). 
Accordingly, Hussa also teaches “displaying a map comprising a set of network access point indicators, wherein each of the network access point indicators is displayed at a location on the map relative to a first location, and wherein the first location corresponds to a location of a particular mobile device to be connected and each of the network access point indicators reflects an indication of the quality of connection from the first location and associated with a corresponding one of the set of network access points, and wherein displaying the indication of the quality of connection comprises displaying a flag associated with the quality of connection of each of the set of network access points”.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 15 and 18  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halcrow et al.(US 2007/0167173 A1), hereinafter “Halcrow” in view of Fok et al. (US 2006/0203738 A1), hereinafter “Fok” in view of Karaoguz et al. (US 2004/0203890 A1), hereinafter “Karaoguz”.
Regarding claim 1, Halcrow discloses a method/a system (Fig. 1-7, Figs. 1, 3A, 4A, 5A, 6B paragraphs [0034]-[0035] [0055]-[0057], [0063], [0071]-[0076]; a method for efficiently generating a substantially accurate list of available hotspots) comprising/configured to:
receiving, from a set of mobile devices (Fig. 1, mobile devices 111-110), data indicative of quality of connection experienced by the set of mobile devices (Figs. 1, 3A, 4A, 5A, paragraphs [0055], [0057]; performance metrics of hotspots within geographic locations), associated with a set of network access points (Figs. 1, 3A, 4A, 5A, 6B paragraphs [0034], [0063]; minimum, maximum, and average latency, range from access point; wireless signal attenuation characteristics; and other similar type parameters that define the quality, strength, and usability of a hotspot)and 
displaying a map (Figs. 6A-6C, 7) comprising a set of network access point indicators (Figs. 1, 3A, 4A, 5A, 6B paragraph[0035]; map of the location and performance metrics), wherein each of the network access point indicators is displayed at a location on the map (Figs. 1, 3A, 4A, 5A, 6B paragraph[0035]; a map of the location and performance metrics, such as such as quality of service (QoS) and connection speeds) relative to a first location(Figs. 1, 3A, 4A, 5A, 6B paragraph [0035]; hotspots in the geographic location that satisfies these metrics and criteria), and wherein the first location corresponds to a location of a particular mobile device to be connected (Figs. 1, 3A, 4A, 5A, 6B paragraphs [0034]-[0035] [0055]-[0057], [0063], [0071]-[0076]; distance and overall quality with respect to the specific location of the user)and wherein each of the network access point indicators reflects an indication of the quality of connection from the first location and associated with a corresponding one of the set of network access points (Figs. 1, 6A-6C, paragraph[0035]; metrics detected from actual connection of a mapping device to the local WIFI-hotspot to retrieve hotspot connection data), and wherein displaying the indication of the quality of connection comprises displaying a flag associated with the quality of connection of each of the set of network access points (Figs. 6A-6C , paragraphs [0035], [0076]; hotspots can then be represented according to their overall quality, perhaps through color coding or other methods by which such information is displayed).
While Halcrow implicitly refers to the data indicative of quality of connection is based on a success rate of the hotspot (paragraphs [0034], [0035], [0063]; wireless signal attenuation characteristics & quality, strength, and usability of a hotspot) and a duration of one or more phases during a connection process between the set of mobile devices and the set of network access points (paragraphs [0034], [0035], [0063]; minimum, maximum and average latency; a map of the location and performance metrics, such as quality of service (QoS) and connection speeds), Fok from the same or similar field of endeavor discloses the data indicative of quality of connection is based on a success rate during a connection process (Fig. 1-3, paragraphs [0057], [0063], [0066]; an access attempt comprises a sequence of communication messages that include a second type of radio connection request message having a registration as the establishment cause and followed by one of a connection management service request signaling message or a setup signaling message) between at least one mobile device included in the set of mobile devices and at least one network access point included in the set of network access points or a duration of one or more phases during the connection process(Fig. 1-3, paragraphs [0057], [0063], [0066]; position information 90 may further include an identification of other network components having known locations, such as BTS 72, with which the respective wireless device 12,14,16,17,18 is in communication to thereby provide information about a relative position of the wireless device).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the data indicative of quality of connection is based on a success rate during a connection process between at least one mobile device included in the set of mobile devices and at least one network access point included in the set of network access points or a duration of one or more phases during the connection process” as taught by Fok, in the system of Halcrow, so that it would provide a method of determining a connection quality between  a wireless device and a wireless network based on standard over-the air communications messages (Fok, paragraph [0004]).
Assuming Arguendo that Halcrow in view of Fok do not explicitly disclose or strongly suggest: selectively connecting a particular mobile device located at the first location to at least one of the network access points, Karaoguz from the same or similar field of endeavor discloses selectively connecting (Fig. 4, paragraphs [0035], [0036], a user can make an educated determination as to the optimum hotspot for the user)the particular mobile device to at least one of the network access points (Fig. 4, paragraphs [0035], [0036], if the position of the user is known more precisely through the use of a global positioning system, then information can be provided giving directions and/or a map to the location of a hotspot, in step 403; additionally, range information may also be included in the information about nearby hotspot locations, such that data about all hotspots within a certain range is sent and the results may be filtered by capabilities).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “selectively connecting the particular mobile device to at least one of the network access points” as taught by Karaoguz, in the combined system of Halcrow and Fok, so that it would provide the services offered by a hotspot without having to login to the hotspot and ways of filtering advertisements received to prevent the user from being inundated with unwanted data (Karaoguz, paragraph [0008]).

Regarding claim 2, Halcrow discloses selectively transmitting, based on a user interaction with the displayed map (Figs. 4A-4B, 6A), data that helps to connect the particular mobile device to at least one of the network access points (Figs. 4A-4B, 6A, paragraphs [0070], [0072]; parameters entered by the user (i.e., preferences)).

Regarding claim 3, Halcrow discloses the received data is associated with data acquired by one or more mobile devices other than the particular mobile device (Figs. 1, 3A-3B, 4A-4B, 5A-5B, 6B, paragraphs [0055], [0057]; information/data along with the associated GPS coordinates as hotspot operability/availability transmission).

Regarding claim 4, Halcrow discloses the indication of the quality of connection is an indication of network bandwidth (paragraphs [0054], [0063]; performance metrics refer to the bandwidth; availability (time of day, for example); minimum, maximum, and average latency, range from access point; wireless signal attenuation characteristics; and other similar type parameters that define the quality, strength, and usability of a hotspot).

Regarding claim 5, Halcrow discloses the indication of the quality of connection is determined based on one or more of a received signal strength indication, a number of occupied IP addresses, a data speed, a rate of connection drops, or a ping delay (paragraphs [0054], [0063]; performance metrics refer to the bandwidth; availability (time of day, for example); minimum, maximum, and average latency, range from access point; wireless signal attenuation characteristics; and other similar type parameters that define the quality, strength, and usability of a hotspot).

Regarding claim 6, Halcrow discloses providing the indication of the quality of connection comprises displaying each of the network access point indicators in the flag including color associated with the quality of connection associated with the corresponding one of the set of network access points (paragraph [0076]; color coding or other methods by which such information is displayed).

Regarding claim 9, Halcrow discloses displaying additional information on the map regarding the set of network access points based on a selection of one of the network access point indicators (paragraphs [0054], [0063]; other metrics may be “cost” associated, such as pre-pay, pay-as-you-use, free access, and/or subscription only access, for example; additional metrics including date/time of discovery of hotspot (i.e., first mapping in HLD), date of last update, historical user ratings, and others may be included).

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

8.	Claims 7, 8, 16 and 17  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halcrow et al.(US 2007/0167173 A1), hereinafter “Halcrow” in view of Fok et al. (US 2006/0203738 A1), hereinafter “Fok” in view of Karaoguz et al. (US 2004/0203890 A1), hereinafter “Karaoguz”  in view of Hussa (US 2004/0156372 A1), hereinafter “Hussa”.
Regarding claim 7, Halcrow in view of Fok and Karaoguz disclose the method according to claim 1.
While Halcrow in view of Fok and Karaoguz implicitly refer to “providing the indication of the quality of connection comprises displaying the flag including a number associated with the quality of connection of each of the set of network access points”, Hussa from the same or similar field of endeavor discloses providing the indication of the quality of connection comprises displaying the flag including a number associated with the quality of connection of each of the set of network access points (Fig. 2, paragraphs [0029], [0030]; key figure indicating the rank order of the said access points i.e. calculated based on several attributes related to the access point, such as the distance from the terminal and the current load of the access point).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “discloses providing the indication of the quality of connection comprises displaying the flag including a number associated with the quality of connection of each of the set of network access points” as taught by Hussa, in the combined system of Halcrow, Fok and Karaoguz, so that it would provide the provision of location services for users of mobile communication network (Hussa, paragraph [0003]).

Regarding claim 8, Halcrow in view of Fok and Karaoguz disclose the method according to claim 1.
While Halcrow in view of Fok and Karaoguz implicitly refer to “providing the indication of the quality of connection comprises displaying the flag having a rank associated with the quality of connection of each of the set of network access points”, Hussa from the same or similar field of endeavor discloses providing the indication of the quality of connection comprises displaying the flag having a rank associated with the quality of connection of each of the set of network access points (Fig. 2, paragraphs [0029], [0030]; key figure indicating the rank order of the said access points i.e. calculated based on several attributes related to the access point, such as the distance from the terminal and the current load of the access point).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “providing the indication of the quality of connection comprises displaying the flag having a rank associated with the quality of connection of each of the set of network access points” as taught by Hussa, in the combined system of Halcrow, Fok and Karaoguz, so that it would provide the provision of location services for users of mobile communication network (Hussa, paragraph [0003]).

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414